Citation Nr: 1455671	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office(RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971; including service in Vietnam from January to December 1970.

The Board of Veterans' Appeals (Board) receives the hearing loss claim from an April 2008 rating action, and the increased rating claims for PTSD and TDIU from January 2009 rating actions.  

The issues of an initial disability rating higher than 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's right and left ear hearing loss was not present until long after his separation from service and is not related to service.  


CONCLUSION OF LAW

Hearing loss was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in August 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal have been obtained.  The Veteran's service treatment records and post-service medical records (including VA treatment records and Social Security disability records) have been obtained.  In addition, he was afforded a VA examination in April 2014.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests, reported all findings in detail; and provided a rationale in support of the conclusions reached.  

The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop evidence is required. 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

In cases where a veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Discussion & Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In August 1971 the Veteran separated from active duty service, and in correspondence dated in June 2006 he stated that he wished to apply "for new conditions of bilateral hearing loss."  VA medical records dating from July 2006 (including the report of an April 2014 VA audiology examination) confirm a current diagnosis of bilateral hearing loss.

Audiometric testing during the Veteran's May 1969 induction examination found puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz of 15, 15, 15, and 15 in the RIGHT ear, and 25, 20, 20, and 20 in the LEFT ear.  Audiometric testing during the Veteran's June 1971 separation examination found hearing thresholds of 10 decibels at all tested frequencies from 500 to 4000 Hertz.  There is no other lay or medical evidence in military records relating to the Veteran's hearing capacity.

DD-214 confirms that the Veteran served in Vietnam from January to December, 1970; and that his military occupational specialty was Heavy Vehicle Driver.  However, the Veteran has not explicitly contended hearing loss was present in service, so the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Indeed, the Veteran's hearing thresholds during enlistment and separation examinations were well within normal limits for VA compensation purposes; and there was no increase in any of the auditory thresholds from 500 to 4000 Hertz at the time of his separation from service.  In fact, the Veteran's hearing actually appears to have improved during service, as frequencies at all tested thresholds during the separation examination (500, 1000, 2000, and 4000) were better than they were on enlistment.  Service connection for hearing loss on a direct basis under 38 C.F.R. § 3.303(a) is therefore not warranted.  

There is also no record of hearing loss in the year following the Veteran's separation from service; so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is also not warranted.  In fact, the record contains no allegation or evidence of hearing loss until the Veteran's 2006 claim for service connection.  Although bilateral sensorineural hearing loss at 4000 Hertz was confirmed by VA in July 2006 (see July 2006 Audiology Consult record), this lapse in time after the Veteran's 1971 separation from service militates heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

Moreover, according to the 2014 VA audiology examiner (who noted that he had reviewed the claims file and acknowledged that the Veteran had in-service noise exposure from artillery fire and via his military occupational specialty), the Veteran's hearing loss was not caused by or a result of noise exposure during service because his hearing was "well within normal limits for test frequencies 500-4000 Hertz" at the time of his separation from service; and because his "hearing thresholds in both ears appeared better at the time of discharge (10 dB HL) than . . . at the time of enlistment."  See April 2014 VA audiology examination report.  The Board finds this opinion, which is based on careful review of the medical evidence of record and consideration of the Veteran's subjective complaints and the results of audiology testing; and which included a detailed rationale for the examiner's opinion and is uncontroverted by any other medical evidence of record; to be highly probative evidence against the  claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  At this point the weight of the evidence is decidedly against the claim.  

To the extent that the Veteran himself suggests that his hearing loss may be related to his remote noise exposure during service, the Board reiterates that the Veteran's hearing was normal during service, and notes that he also had post-service occupational and recreational noise exposure.  See June 2006 Audiology Consult.  In any event, there is no indication that he is qualified through specialized education, training, or experience to offer a competent opinion on the cause of his hearing loss.  The Board accordingly finds the Veteran's opinion on causation to be of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  

As the preponderance of the evidence is against the claim under all theories of entitlement, service connection for bilateral hearing loss must therefore be denied.  

ORDER

Service connection for bilateral hearing loss is denied.
REMAND

In a rating decision dated in January 2009 the AMC granted service connection for PTSD with an assigned rating of 50 percent; and in correspondence dated in June 2009 the Veteran expressed his disagreement with the assigned rating.  In accordance with Manlincon v. West, he must be issued a statement of the case to permit him to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).  

The appropriate rating for the Veteran's PTSD could have an effect on the TDIU claim.  Therefore, the Board will defer making a decision on the TDIU claim until the PTSD rating question is settled.  

In addition, the rationale used to deny the TDIU claim by the RO, most notably in the April 2014 Supplemental Statement of the Case, suggests they are unaware that the Veteran is service connected for PTSD.  (This may be due to different adjudicative bodies addressed the TDIU and the PTSD claim.  The Chicago VA RO appears to have considered the TDIU claim, and the VA Appeals Management Center initially addressed the PTSD issue.)  This should be rectified on Remand.  

It also is noted that the Veteran has not been recently evaluated in connection with the remaining claims, and the evidence suggests his condition is subject to fluctuations.  A current evaluation should be accomplished.  

Lastly, any outstanding VA treatment records dated after April 11, 2014, should be associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case on the issue of an initial disability rating higher than 50 percent for PTSD.  The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the statement of the case.

2.  Associate with the claims file, either physically or electronically, all of the Veteran's VA medical records dated after April 11, 2014.  Any pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

3.  After associating all outstanding medical records with the claims file, send the claims file for review and an opinion (preferably by a vocational rehabilitation specialist) regarding the Veteran's employability.  

After review of the claims file, and taking into account this Veteran's education, training, and work history (but not his age or the effect of any nonservice-connected disabilities), the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (identified below) singularly, or in combination, are of sufficient severity to render him unable to secure and follow substantially gainful employment.  The Veteran is presently service-connected as follows:

50 percent:	PTSD
30 percent:	coronary artery disease, status post myocardial infarction with coronary artery bypass surgery
20 percent:	diabetes mellitus 
20 percent:	right upper extremity peripheral neuropathy  
20 percent:	left upper extremity peripheral neuropathy  
10 percent:	right lower extremity peripheral neuropathy
10 percent:	left lower extremity peripheral neuropathy
10 percent:	tinnitus
  0 percent:	surgical (sternotomy) scar associated with coronary artery, disease status post myocardial infarction with coronary artery bypass surgery
  0 percent:	left lower extremity scar associated with coronary artery disease, status post myocardial infarction with coronary artery bypass surgery
  0 percent:	right lower extremity scar associated with coronary artery disease, status post myocardial infarction with coronary artery bypass surgery

In formulating the requested opinion the examiner should consider that the Veteran has been in receipt of Social Security disability benefits based on "anxiety related disorders" since August 26, 2000.

If it is necessary to examine the Veteran, to obtain the requested opinion, that should be arranged. 

A rationale for the requested opinion should be provided, together with appropriate reference to facts found in the claims file.  

4.  After completion of the above, and any other development as may become indicated, re-adjudicate the appeal for TDIU.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


